Title: From Thomas Jefferson to James Lyle, 9 July 1803
From: Jefferson, Thomas
To: Lyle, James


          
            Dear Sir
            Washington July 9. 1803.
          
          Your favor of June 24. came to hand on the 1st. inst. the impression on my mind is that there were important errors in Richd. Harvie’s acct. and that I gave you some years ago a detailed statement of them. Richard and myself had one or more conversations on the subject, and some explanations took place, but what their effect was, my memory does not enable me to say. I think I have probably a note of it at Monticello where those papers all are, and as I shall go there in a fortnight, I will write you from thence. I remember well that he undertook to make further enquiries of one or more individuals; but being soon afterwards called away from the neighborh’d, no final agreement took place.
          My tobacco of the last year has been for some time in the hands of Gibson & Jefferson for sale, and they were instructed to sell before this time. but it is possible that an expected rise in the price on the prospect of war in Europe may have induced them to let it lie a while. they informed me they would not sell on credit. the moment I know of the sale I shall send you an order for a thousand dollars.   mr Bolling’s estate with a reasonable indulgence will pay all it’s debt without being much broke in? on. I trust therefore it will not be long before you recieve your and my demand [both] from it. Accept my friendly salutations and assurances of continued esteem & attachment.
          
            Th: Jefferson
          
        